Citation Nr: 0613229	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1988.  The veteran has also reported unverified 
active service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in June 2000 and April 
2001 of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

In a February 2006 statement, the veteran indicated that 
additional VA medical records, including the report of 
pulmonary function tests conducted on January 20, 2006, at 
the VA medical center in Orlando, Florida.  Current VA 
medical records should be obtained.

Additionally, in its April 2006 Appellant's Post-Remand 
Brief, the veteran's representative argues that the veteran 
has not had a VA examination to determine the current level 
of disability from sarcoidosis.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the veteran and request 
updated information on his employment 
history since August 2000.  (VA medical 
records in January 2003 indicate that at 
the time of that appointment the veteran 
was employed as a nurse for a Florida 
hospital, whereas the report of a VA 
examination in February 2004 indicates 
that the veteran was unemployed and had 
been unable to obtain employment as a 
nurse due to state licensing issues.)

2.  Obtain VA records of treatment of the 
veteran for sarcoidosis at the VA medical 
center in Orlando, Florida, from January 
2006 to the present, including the report 
of pulmonary function tests on January 
20, 2006.  Associate all records and 
responses with the claims file.

3.  Provide a VA miscellaneous 
respiratory diseases examination to the 
veteran in order to assist in evaluating 
the severity of his service-connected 
sarcoidosis.

The claims folder, including the report 
of a February 2004 VA examination and the 
reports of pulmonary function tests 
conducted in January 2002, January 2003, 
and September 2004, should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

Pulmonary function tests should be 
conducted.  Spirometric pulmonary 
function testing should include FVC, FEV-
1, the FEV-1 as a percentage of the 
predicted FEV-1, and the FEV-1/FVC ratio.  
Both pre- and post-bronchodilatation test 
results should be reported.  If post-
bronchodilatation testing is not 
conducted, the examiner should explain 
why it was not.  If the examiner 
determines that the DLCO test is not 
needed, a statement as to why not (e.g., 
there are decreased lung volumes that 
would not yield valid test results) 
should be included in the report.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner should note specifically 
whether the medications prescribed for 
the veteran's sarcoidosis are better 
characterized as "systemic high dose 
(therapeutic) corticosteroids for 
control" or as "chronic low dose 
(maintenance) or intermittent 
corticosteroids."

Finally, the examiner should offer an 
opinion as to effect of the veteran's 
service-connected sarcoidosis on 
activities generally required in an 
employment situation.  The examiner 
should note what factors and objective 
findings support that opinion.

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, furnish a supplemental 
statement of the case to the veteran and 
his representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


